
	
		II
		110th CONGRESS
		2d Session
		S. 3099
		IN THE SENATE OF THE UNITED STATES
		
			June 6, 2008
			Mr. Kerry (for himself,
			 Mr. Menendez, Mr. Dorgan, and Mr.
			 Lautenberg) introduced the following bill; which was read twice and
			 referred to the Committee on Armed
			 Services
		
		A BILL
		To prohibit the use of funds by the Department of Defense
		  for propaganda purposes within the United States not otherwise specifically
		  authorized by law.
	
	
		1.Prohibitions relating to
			 propaganda
			(a)ProhibitionNo
			 funds appropriated or otherwise made available by any Act may be used by the
			 Department of Defense for propaganda purposes within the United States not
			 otherwise specifically authorized by law.
			(b)ReportsNot
			 later than 90 days after the date of the enactment of this Act, the Inspector
			 General of the Department of Defense and the Comptroller General of the United
			 States shall each conduct a study of, and submit to Congress a report on, the
			 extent to which the Department of Defense has violated the prohibition on
			 propaganda established in section 8001 of Public Laws 107–117, 107–248, 108–87,
			 108–287, 109–148, 109–289, and 110–116, the Department of Defense
			 Appropriations Acts for fiscal years 2002 through 2008.
			(c)DefinitionFor
			 purposes of this section, the term propaganda means any form of
			 communication in support of national objectives designed to influence the
			 opinions, emotions, attitudes, or behavior of the people of the United States
			 in order to benefit the sponsor, either directly or indirectly.
			
